DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All amendments to the claims under Preliminary Amendments are entered and the action follows:

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an object identification unit, a region specification unit, in claim 1; an image quality correcting unit in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the entire representation" in lines 3 and 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ozdemir (US Pub. 2008/0008243).
With respect to claim 1, Ozdemir discloses video processing device for processing a video composed of a plurality of frames, the video processing device comprising (see figure 12):
an object identification unit configured to identify an object represented in the video, (see figure 12, numerical 40, and paragraph 0103, identifier is arranged to identify …….objects within a frame); and 
a region specification unit configured to specify, based on a position in an (N+1)-th frame of the video of a representation of the object that appears in an N-th frame, an identification target region to be subjected to object identification in the (N+1)-th frame by the object identification unit, where N is a natural number, (see figure 4, frame (N) and frame (N+1) and ROI-1-ROI-4 is read as “identification target region”; figure 12, numerical 44, and paragraph 0103 arranged to determine motion parameters for each of the segments ROI-1-ROI-4), as claimed.

Claims 10-12 are rejected for the same reasons as rejection for claim 1, because claims 10-12 are claiming subject matter of similar scope as claimed in claim 1.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ozdemir (US Pub. 2008/0008243) in view of Kirenko et al (US Pub. 2012/0195469).  
With respect to claim 2, Ozdemir discloses all the limitations are disclosed and as rejected in claim 1 above.  Furthermore, Ozdemir discloses an identification target region for the N-th frame contains at least a part of the representation of the object, (see figure 
However, Ozdemir fails to disclose the region specification unit specifies the identification target region for the (N+l)th frame based on one of motion vectors in the video that is contained in the identification target region for the Nth frame, as claimed.
Kirenko in the same field teaches the region specification unit specifies the identification target region for the (N+l)th frame based on one of motion vectors in the video that is contained in the identification target region for the Nth frame, (see paragraph 0055 wherein region of interest subset are found in the adjacent image once they are selected in the first image and paragraph 0057….the predicted motion vector to select candidate sub sets), as claimed.
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of image analysis between the two frames of the video signals.  The teaching of Kirenko to utilize the motion vector to predict the target regions can be incorporated in to the Ozdemir’s system as motion parameters are determined in determiner 44 (see Ozdemir figure 12 and paragraph 0103) for suggestion and the modification yields a system that more accurate value parameters from a sequence of images (see Kirenko paragraph 0004) for motivation.  

With respect to claim 3, combination of Ozdemir and Kirenko further discloses the region specification unit specifies a plurality of identification target region candidates for the identification target region for the (N+l)-th frame based on the identification target region for the N-th frame and the motion vector contained in the identification target region, (see Kirenko paragraph 0055 wherein region of interest subset are found in the adjacent image once they are selected in the first image and paragraph 0057….the predicted motion vector to select candidate sub sets),
the object identification unit determines which one of the plurality of identification target region candidates in the (N+l)-th frame contains at least a part of the representation of the object, (see Ozdemir figure 4, frame (N+1) the ROI-1 – ROI-4 regions contains a part of the representation of the object) and
the region specification unit designates one of the plurality of identification target region candidates in the (N+l)-th frame that contains at least a part of the representation of the object as the identification target region for the (N+l)-th frame, (see Kirenko paragraph 0055 wherein region of interest subset are found in the adjacent image once they are selected in the first image and paragraph 0057….the predicted motion vector to select candidate sub sets from the adjacent image i.e. N+1 frame) as claimed.  

With respect to claim 6 as best understood, combination of Ozdemir and Kirenko further discloses the identification target region for the N-th frame contains the entire representation of the object, and the region specification unit designates, as the identification target region for the (N+l)-th frame, one of the plurality of identification target region candidates for the (N+l)-th frame that contains the entire representation of the object, (see Ozdemir, figure 4, ROI-3, region represent an entire object “the entire representation of the object”) as claimed.

With respect to claim 7, combination of Ozdemir and Kirenko further discloses
the identification target regions for the frames are rectangular regions, and the region specification unit specifies an identification target region for each frame such that the rectangular region in the N-th frame and the rectangular region in the (N+1)th frame have parallel sides, (see Ozdemir, figure 4, regions ROI-1-ROI-4 in Nth and (N+1)th frames are rectangular and does have the parallel sides in frames N and N+1) as claimed.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ozdemir (US Pub. 2008/0008243) in view of Bulan et al (US Pub. 2014/0376769).  
With respect to claim 8, Ozdemir discloses all the limitations are disclosed and as rejected in claim 1 above.  However, Ozdemir fails to disclose the object identification unit has a learned model obtained by learning from a plurality of images of the object, as claimed.
Bulan in the same field teaches the object identification unit has a learned model obtained by learning from a plurality of images of the object, (see figure 4, paragraph 0018, training process, and paragraph 0055 wherein the training is done using gather enough training samples ….captured video i.e. training images) as claimed.
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of image analysis between the two frames of the video signals.  The teaching of Bulan to train a classifier “learned model” using captured images “plurality of images of the object” can be incorporated in to the Ozdemir system in order to attain a system that yield a candidate region within an image capture device (see Bulan paragraph 0001) for motivation.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ozdemir (US Pub. 2008/0008243) in view of Winder (US Pub. 2004/0252230).  
With respect to claim 9, Ozdemir discloses all the limitations are disclosed and as rejected in claim 1 above.  However, Ozdemir fails to disclose an image quality correcting unit configured to process the video in accordance with a result of identification performed by the object identification unit, as claimed.
Winder in the same field teaches an image quality correcting unit configured to process the video in accordance with a result of identification performed by the object identification unit, (see figure 4a, 465 and paragraph 0006, wherein the quality of the resulting frame is critically dependent on the ….motion estimation…, paragraph 0011, wherein …estimated motion between video data ……thus improving the quality of the frame….) as claimed.
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of image analysis between the two frames of the video signals.  The teaching of Winder for quality correction of the identified object can be incorporated in to the Ozdemir system as the motion detection/determination of the objects (see figure 1, numerical 6 and 8 are performed) and the combination yields a system that improve the quality of the frame (see Winder paragraph 0011) for motivation.  

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415.  The examiner can normally be reached on Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIKKRAM BALI/Primary Examiner, Art Unit 2663